PER CURIAM.
Jason Sherrer appeals his sentence which imposed adult sanctions under the youthful offender statute. At the hearing, the trial court considered the criteria required under section 39.059(7)(e), Florida Statutes (1991), but the written order did not contain the requisite findings. Accordingly, we reverse and remand so that an appropriate determination may be made and a proper sentencing order rendered as required by Troutman v. State, 630 So.2d 528 (Fla.1993). See also Goodman v. State, 638 So.2d 213 (Fla. 4th DCA 1994); Thomas v. State, 639 So.2d 204 (Fla. 2d DCA 1994).
REVERSED AND REMANDED.
HERSEY, GUNTHER and POLEN, JJ., concur.